DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: US 2015/0055347 A1, “Kim”) in view of Galvez et al (US Publication No.: US 2013/0070448 A1, “Galvez”).
Regarding Claim 1, Kim discloses a light emitting device (Figure 2) comprising:
A board (Figure 2A, board 100a);
A plurality of light sources disposed on the board (Paragraph 0071), each light source of the plurality of light sources including a light emitting diode configured to emit blue light and a lens (Figure 2, light emitting diode 200a, lens 300a; Paragraph 0100); 
A plurality of phosphor members provided on the board to surrounds the light emitting diode, each of the plurality of phosphor members configured to convert at least part of blue light being incident on the plurality of phosphor members to the light of the color different from blue (Figure 6, phosphor members 240; Paragraph 0103), wherein
The light emitting diode is spaced apart from the lens, and the lens is fixed on the board by at least three legs (Figure 2, legs 390).
Kim fails to disclose a light converter apart from the board, the light converter apart configured to convert at least part of blue light being incident on the light converter to light of a color different from blue.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a light converter as disclosed by Galvez. One would have been motivated to do so for the purpose of achieving white light transmittance throughout a display device (Galvez, Paragraphs 0021-0022). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Galvez in further view of Van Gorkom et al (US Publication No.: US 2010/0296312 A1, “Gorkom”). 
Regarding Claim 2, Kim in view of Galvez discloses the light emitting device according to claim 1.
Kim fails to disclose that the plurality of phosphor members is arranged substantially equiangular around the light emitting diode.
However, Gorkom discloses a similar device where the plurality of phosphor members is arranged substantially equiangular around the light emitting diode (Gorkom, Figure 3, phosphor members 305 and 306 are arranged equiangular around the light emitting diode 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phosphor members as disclosed by Kim to have a particular arrangement as disclosed by Gorkom. One would have been motivated to do so for the purpose of converting blue light to yellow light and maximizing light conversion and transmittance (Gorkom, Paragraphs 0038-0039). 

Regarding Claim 3, Kim in view of Galvez discloses the light emitting device according to claim 1.
Kim fails to disclose that the plurality of phosphor members are arranged substantially equidistant from each other around the light emitting diode.
However, Gorkom discloses a similar device where the plurality of phosphor members are arranged substantially equidistant from each other around the light emitting diode (Gorkom, Figure 3, phosphor members 305 and 306 are arranged equidistant from each other around the light emitting diode 301).


Regarding Claim 4, Kim in view of Galvez discloses the light emitting device according to claim 1.
Kim fails to disclose that the plurality of phosphor members are arranged substantially equidistant from the light emitting diode.
However, Gorkom discloses a similar device where the plurality of phosphor members are arranged substantially equidistant from the light emitting diode (Gorkom, Figure 3, phosphor members 305 and 306 are arranged equidistant from the light emitting diode 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phosphor members as disclosed by Kim to have a particular arrangement as disclosed by Gorkom. One would have been motivated to do so for the purpose of converting blue light to yellow light and maximizing light conversion and transmittance (Gorkom, Paragraphs 0038-0039). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Galvez in further view of Lee et al (US Publication No.: US 2012/0274240 A1, “Lee”).
Regarding Claim 5, Kim in view of Galvez discloses the light emitting device according to claim 1.
Kim fails to disclose a plurality of other phosphor members provided on the board to surround the light emitting diode, wherein each of the plurality of other phosphor members is configured to convert at least part of blue light being incident on the plurality of other phosphor members to light.
However, Lee discloses a similar device comprising a plurality of other phosphor members provided on the board to surround the light emitting diode, wherein each of the plurality of other phosphor members is configured to convert at least part of blue light being incident on the plurality of other phosphor members to light (Lee, Figure 10, other phosphor members 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include multiple phosphor members as disclosed by 

Regarding Claim 7, Kim in view of Galvez and Lee discloses the light emitting device according to claim 5.
Kim fails to disclose that the plurality of other phosphor members are arranged substantially equidistant from the light emitting diode.
However, Lee discloses a similar device where the plurality of other phosphor members are arranged substantially equidistant from the light emitting diode (Lee, Figure 10, other phosphor members 44 are substantially equidistant from light emitting diode 45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include multiple phosphor members as disclosed by Lee. One would have been motivated to do so for the purpose of obtaining a white light mixture (Lee, Paragraph 0090). 

Claims 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Galvez in further view of Kimura (US Publication No.: US 2011/0164203 A1).
Regarding Claim 5, Kim in view of Galvez discloses the light emitting device according to claim 1.
Kim fails to disclose a plurality of other phosphor members provided on the board to surround the light emitting diode, wherein each of the plurality of other phosphor members is configured to convert at least part of blue light being incident on the plurality of other phosphor members to light.
However, Kimura discloses a similar device comprising a plurality of other phosphor members provided on the board to surround the light emitting diode, wherein each of the plurality of other phosphor members is configured to convert at least part of blue light being incident on the plurality of other phosphor members to light (Kimura, Figure 10, where one set of phosphor members 450 belong to one circle having a single circumference, and other phosphor members 450 belong. to another circuit having another circumference).


Regarding Claim 6, Kim in view of Galvez and Kimura discloses the light emitting device according to claim 5.
Kim fails to disclose that the plurality of phosphor members are arranged at intervals on a circumference of a first circle surrounding the light emitting diode, and the plurality of other phosphor members are arranged at intervals on a circumference of a second circle surrounding the light emitting diode.
However, Kimura discloses a similar device where the plurality of phosphor members are arranged at intervals on a circumference of a first circle surrounding the light emitting diode, and the plurality of other phosphor members are arranged at intervals on a circumference of a second circle surrounding the light emitting diode (Kimura, Figure 10, discloses phosphor members 450 arranged in at least two different circles around the light emitting diode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a plurality of phosphor members with particular arrangements as disclosed by Kimura. One would have been motivated to do so for the purpose of optimizing blue light conversion and improving light transmittance within a display (Kimura, Paragraph 0098). 

Regarding Claim 8, Kim in view of Galvez discloses the light emitting device according to claim 1.
Kim fails to disclose that the plurality of phosphor members include a first group of phosphor members disposed on an edge of the board, and a second group of phosphor members disposed at a center of the board and the first group is more densely arranged than the second group.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a plurality of phosphor members with particular arrangements as disclosed by Kimura. One would have been motivated to do so for the purpose of optimizing blue light conversion and improving light transmittance within a display (Kimura, Paragraph 0098). 

    PNG
    media_image1.png
    641
    793
    media_image1.png
    Greyscale



Kim fails to disclose that the plurality of phosphor members of the first group have different sizes from the plurality of phosphor members of the second group.
However, Kimura discloses a similar device where the plurality of phosphor members of the first group have different sizes from the plurality of phosphor members of the second group (Kimura, Figure 10, as annotated in the rejection of claim 8 above, discloses a first group with a different size phosphor member than a second group). 

Claims 10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Galvez and Kim.
Regarding Claim 10, Kimura discloses a display apparatus (Figures 10, 17, and 20), comprising:
A display panel (Figure 20, display panel 60); and
A light emitting device configured to emit light on the display panel (Figure 17, where the embodiment of Figure 17 may be applied to the display panel of Figure 20),
Wherein the light emitting device comprises: 
A board (Figure 17, board 20);
A plurality of light sources disposed on the board (Figure 17, plurality of light sources 10/11), 
Each light source of the plurality of light sources including a light emitting diode configured to emit blue light and a lens (Figure 17, lens 11, light emitting diode 10; Paragraph 0095 discloses the light emitting diodes as blue LEDs);
A plurality of phosphor members provided on the board to surround the light emitting diode (Figures 17 and 10, plurality of phosphor members 450), each of the plurality of phosphor members configured to convert at least part of blue light being incident on the plurality of phosphor members to the light of the color different from blue (Paragraphs 0096-0098), wherein
The light emitting diode is spaced apart from the lens (Figure 2, light emitting diode 10 is spaced apart from the lens 11).

However, Galvez discloses a similar device comprising a light converter apart from the board, the light converter apart configured to convert at least part of blue light being incident on the light converter to light of a color different from blue (Galvez, Figure 2, light converter 180; Paragraphs 0021-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kimura to include a light converter as disclosed by Galvez. One would have been motivated to do so for the purpose of achieving white light transmittance throughout a display device (Galvez, Paragraphs 0021-0022). 
Kimura also fails to disclose that the lens is fixed by the board by at least three legs.
However, Kim discloses a similar device where the lens is fixed by the board by at least three legs (Kim, Figure 2, legs 390).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kimura to include legs as disclosed by Kim. One would have been motivated to do so for the purpose of providing support to the lens of the light emitting device (Kim, Paragraph 0074; Paragraph 0081). 

Regarding Claim 14, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 10, further comprising a plurality of other phosphor members provided on the board to surround the light emitting diode, wherein each of the plurality of other phosphor members is configured to convert at least part of blue light being incident on the plurality of other phosphor members to light (Kimura, Figure 10, where one set of phosphor members 450 belong to one circle having a single circumference, and other phosphor members 450 belong. to another circuit having another circumference). 

Regarding Claim 15, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 14, wherein the plurality of phosphor members are arranged at intervals on a circumference of a first circle surrounding the light emitting diode, and the plurality of other phosphor members are arranged at intervals on a circumference of a second circle surrounding the light emitting diode (Kimura, Figure 10, discloses phosphor members 450 arranged in at least two different circles around the light emitting diode). 

Regarding Claim 16, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 14, wherein the plurality of other phosphor members are arranged substantially equidistant from the light emitting diode (Kimura, Figure 10). 

Regarding Claim 17, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 10, wherein the plurality of phosphor members include a first group of phosphor members disposed on an edge of the board, and a second group of phosphor members disposed at a center of the board and the first group is more densely arranged than the second group (Kimura, Figure 10, as annotated below). 

    PNG
    media_image1.png
    641
    793
    media_image1.png
    Greyscale


Regarding Claim 18, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 17, wherein the plurality of phosphor members of the first group have different sizes from the plurality of phosphor members of the second group (Kimura, Figure 10, as annotated in the rejection of claim 17 above, discloses a first group with a different size phosphor member than a second group). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Galvez and Kim in further view of Gorkom.
Regarding Claim 11, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 10. 
Kimura fails to disclose that the plurality of phosphor members is arranged substantially equiangular around the light emitting diode.
However, Gorkom discloses a similar device where the plurality of phosphor members is arranged substantially equiangular around the light emitting diode (Gorkom, Figure 3, phosphor members 305 and 306 are arranged equiangular around the light emitting diode 301).


Regarding Claim 12, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 10. 
Kimura fails to disclose that the plurality of phosphor members are arranged substantially equidistant from each other around the light emitting diode.
However, Gorkom discloses a similar device where the plurality of phosphor members are arranged substantially equidistant from each other around the light emitting diode (Gorkom, Figure 3, phosphor members 305 and 306 are arranged equidistant from each other around the light emitting diode 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phosphor members as disclosed by Kimura to have a particular arrangement as disclosed by Gorkom. One would have been motivated to do so for the purpose of converting blue light to yellow light and maximizing light conversion and transmittance (Gorkom, Paragraphs 0038-0039). 

Regarding Claim 13, Kimura in view of Galvez and Kim discloses the display apparatus according to claim 10. 
Kim fails to disclose that the plurality of phosphor members are arranged substantially equidistant from the light emitting diode.
However, Gorkom discloses a similar device where the plurality of phosphor members are arranged substantially equidistant from the light emitting diode (Gorkom, Figure 3, phosphor members 305 and 306 are arranged equidistant from the light emitting diode 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phosphor members as disclosed by Kimura to have a particular arrangement as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871